UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 8, 2012 MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 01-17156 95-4172359 (State or other jurisdiction of incorporation) (Commission File Number) (I. R. S. Employer Identification No.) 127 W. 30th Street, 5th Floor New York, NY (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(212) 594-4800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01Other Events On February 8, 2012, Merisel, Inc. (the “Company”) received a letter from Saints Capital Granite, L.P. (“Saints”), the holder of approximately 69.3% of the outstanding shares of Common Stock of the Company and 100% of the outstanding shares of Series A Preferred Stock of the Company.In the letter addressed to the Special Committee of the Board of Directors of the Company, Saints informed the Company that it withdrew its previous proposal set forth in Saints’ letter dated December 28, 2011 to acquire the outstanding shares of Common Stock of the Company not owned by Saints at a purchase price of $1.35 per share. A copy of the letter is attached hereto as an exhibit and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Letter from Saints Capital Granite, L.P. to the Special Committee of the Board of Directors of Merisel, Inc. dated February 8, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 9, 2012 Merisel, Inc. By: /s/Donald R. Uzzi Donald R. Uzzi Chairman, Chief Executive Officer and President
